Case 2:17-cr-00060-DBH Document 190 Filed 01/27/21 Page 1 of 5               PageID #: 818




                        UNITED STATES DISTRICT COURT

                                DISTRICT OF MAINE


    UNITED STATES OF AMERICA                   )
                                               )
                                               )
    V.                                         )    CRIM. NO. 2:17-CR-60-DBH-01
                                               )
    ALI RATIB DAHAM,                           )
                                               )
                            DEFENDANT          )


                  ORDER ON MOTION TO REDUCE SENTENCE


                           FACTS AND PROCEDURAL HISTORY

         I sentenced Ali Ratib Daham on June 18, 2018, to three years in federal

prison for criminal conduct centered on welfare and food stamps fraud and

money laundering. Judgment (ECF No. 163). Daham is now incarcerated at FCI

Fort Dix. His projected release date is April 13, 2021, a little over two months

from now. Gov’t’s Obj. at 1 (ECF No. 189).

         Daham    has   moved    for   compassionate      release    under    18   U.S.C.

§ 3582(c)(1)(A)(i).1 Unlike most defendants, his motion is not focused on his own

vulnerability to the coronavirus pandemic in prison. Instead, it is focused on his

family’s needs.

         Ali Daham’s younger brother and co-defendant, Abdulkareem Daham—for

whose involvement in the fraud Ali Daham was responsible—served the two-year

sentence I imposed on him and was released about a year ago, on February 3,


1The government concedes that he has met the statutory exhaustion requirement. Gov’t’s Obj.
at 6 (ECF No. 189).
Case 2:17-cr-00060-DBH Document 190 Filed 01/27/21 Page 2 of 5                PageID #: 819




2020. Thus, Abdulkareem was able to be of service to the Daham family during

the early months of the pandemic; he assisted with the care of the brothers’

parents and also provided guidance to Ali Daham’s children.2 On July 1, 2020,

while intoxicated with friends, he shot himself through the head with a revolver

he thought was unloaded. Notice of Death (ECF No. 177).

       Daham’s mother, age 60, is severely obese (BMI 43.26); his father, age 67,

has high blood pressure. According to the CDC, his mother’s severe obesity

increases her risk of severe illness from COVID-19. CDC, People with Certain

Medical        Conditions,          https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (last updated Dec. 29, 2020).             His

father’s hypertension might increase the risk. Id. Neither parent can work. Ali

Daham’s spouse has serious back problems and is unable to provide care to the

parents.    Daham’s spouse does not speak English; the parents have limited

English.    They all came to the United States after leaving Iraq as refugees.

Daham was always the leader of the two households. Daham and his spouse

have four children, ages 11 to 17. Their behavior is adversely affected by their

father’s absence.

       The government minimizes the family’s caretaking needs, ignoring their

language limitations, their refugee history,3 and familial roles in their traditions.

As I have said, the minor children’s behaviors are deteriorating with their father’s



2 A sister (a married college student with two children of her own) has been prevented by her
husband from caring for her parents. Two other siblings remain in Iraq, where the family lived
before becoming refugees and eventually coming to the United States. PSR ¶¶ 41, 43; Def.’s Ex.
1 at 5 (ECF No. 184).
3 While living in Iraq, Ali Daham was kidnapped, held for ransom, and tortured. He and his

family fled to Jordan and then Syria before settling in the United States. PSR ¶ 43.
                                                                                            2
Case 2:17-cr-00060-DBH Document 190 Filed 01/27/21 Page 3 of 5                    PageID #: 820




absence and their mother’s inability to deal with American cultural norms and

language. The teenaged son has taken up smoking and drinking, disrespects

his mother, and has wrecked his mother’s car.

       Ali Daham has two pending offers of employment if he is released. He

proposes to live with his wife and children in the same residence where he lived

before he went to prison. Because his parents live in a separate unit in the same

building, he could care for them. In April 2020, the Probation Office for the

District of Maine did a standard pre-release home inspection and found the

location appropriate.4

                                           ANALYSIS

       Despite all the cases to the contrary, the government persists in

maintaining that a judge considering a motion for compassionate release must

follow the policy statement in Guideline 1B1.13, a policy statement written for

BOP motions. Gov’t’s Obj. at 4 n.2, 5 n.3.5 But the First Circuit has approved

looking beyond the policy statement, see United States v. Fox, No. 19-1785 (1st

Cir. July 23, 2020) (“the district court did consider other relevant circumstances

not specifically enumerated in the guidelines”), aff’g No. 2:14-cr-03-DBH, 2019

WL 3046086, at *3 (D. Me. July 11, 2019), and four other Circuits have held

outright that the policy statement does not apply to motions by defendants, see



4 See Def.’s Mot. at 3 (ECF No. 184). I confirmed the visit and the result with the U.S. Probation
Officer on January 25, 2021.
5 For example, in recognizing extraordinary and compelling reasons for family circumstances,

the policy statement considers only caregiving for minor children and a spouse, not for aged or
infirm parents. § 1B1.13 cmt. n.1(C). The government cites that as a reason for denying this
motion. Gov’t’s Obj. at 6. But I agree with Judge Young that in some circumstances care for an
ailing parent can justify compassionate release. See United States v. Bucci, 409 F. Supp. 3d 1
(D. Mass. 2019).
                                                                                                3
Case 2:17-cr-00060-DBH Document 190 Filed 01/27/21 Page 4 of 5          PageID #: 821




United States v. McCoy, 981 F.3d 271, 281-83 (4th Cir. 2020); United States v.

Jones, 980 F.3d 1098, 1108-11 (6th Cir. 2020); United States v. Gunn, 980 F.3d

1178, 1180 (7th Cir. 2020); United States v. Brooker, 976 F.3d 228, 235-37 (2d

Cir. 2020). I follow those decisions and turn directly to the statutory criteria.

      Under 18 U.S.C. § 3582(c)(1)(A), I must consider the factors of section

3553(a) “to the extent that they are applicable” and determine if “extraordinary

and compelling reasons warrant . . . a reduction.”

      In considering the 3553(a) factors, I conclude that the following are most

applicable to this defendant. Given the proportion of his sentence the defendant

has served (only 2 months left), the defendant’s served sentence “reflect[s] the

seriousness of the offense, . . . promote[s] respect for the law, and . . . provide[s]

just punishment for the offense”; it “afford[s] adequate deterrence to criminal

conduct”; and it “protect[s] the public from further crimes of the defendant” (on

this factor, the government “concedes that the defendant does not present a great

risk of danger to the community,”6 Gov’t’s Obj. at 9).              Daham presents

extraordinary and compelling reasons for his early release—his brother’s tragic

death, his parents’ infirmities and difficulties in dealing with health care needs,

and his children’s deteriorating well-being, in other words a family collapse.

Considering “the nature and circumstances of the offense and the history and

characteristics of the defendant,” I conclude that he should be released now and

begin his period of supervised release. Indeed, one might legitimately wonder

why the government is arguing over the remaining two months of his sentence.


6 The government also says that during his imprisonment Daham had only one disciplinary
infraction involving possession of a cellphone. Gov’t’s Obj. at 9.
                                                                                     4
Case 2:17-cr-00060-DBH Document 190 Filed 01/27/21 Page 5 of 5      PageID #: 822




      The defendant’s plan for release is satisfactory, given Probation’s approval

of his residence in 2020, its proximity to his parents who need care, and his job

offers.

      I therefore GRANT the motion for compassionate release. The defendant’s

sentence is reduced to time served, BOP is DIRECTED to follow its

quarantine/release   protocol,   and   the   defendant   is   ORDERED    released

immediately thereafter. Upon release, he shall begin his period of supervised

release with all the terms and conditions previously imposed.

      SO ORDERED.

      DATED THIS 27TH DAY OF JANUARY, 2021

                                             /S/D. BROCK HORNBY
                                             D. BROCK HORNBY
                                             UNITED STATES DISTRICT JUDGE




                                                                                 5
